Per Curiam.

The note being endorsed to the plaintiffs, after it was dishonored,' the defendant no doubt had a *right to make every defence against them which [*332] he might have setup against the payee ;(a) but he has confessed judgment, and admitting the decision of the court of errors to have been made on the ground stated by the defendant’s counsel, both the parties, as to the original transaction on which the note was given, were equally culpable, and. in pari delicto ; and the court will not therefore interpose in favor of either.(b)
Rule refused.

 Johnson v. Bloodgood, supra, 51, 54, n. (a)


 The maxims In pari delicto, potior est conditio possidentis, and In azquali jure mclio'r est conditio possidentis, are fully considered in Bro. Max. 323-330.